                         UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PA
                              WILKES BARRE DIVISION

In re: STEFANIA ALEXANDRIA POLOKOWSKI
                                 §    Case No. 5:18-bk-04049
                                 §
                                 §
            Debtor(s)            §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


CHARLES J. DEHART, III, Chapter 13 Trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee
declares as follows:
       1) The case was filed on 09/26/2018.

       2) The plan was confirmed on 12/12/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 01/09/2020.

       5) The case was dismissed on 02/06/2020.

       6) Number of months from filing or conversion to last payment: 13.

       7) Number of months case was pending: 16.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




Case 5:18-bk-04049-RNO         Doc 33     Filed 02/11/20     Entered 02/11/20 08:32:27          Desc
                                          Page 1 of 4
Receipts:
      Total paid by or on behalf of the debtor(s)              $ 6,500.00
      Less amount refunded to debtor(s)                             $ 0.00
NET RECEIPTS                                                                         $ 6,500.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 4,000.00
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                           $ 424.50
       Other                                                        $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 4,424.50

Attorney fees paid and disclosed by debtor(s):                        $ 0.00



Scheduled Creditors:
Creditor                                         Claim        Claim          Claim   Principal     Interest
Name                               Class     Scheduled     Asserted       Allowed        Paid         Paid
JASON P PROVINZANO, ESQUIRE        Lgl            0.00          NA             NA    4,000.00         0.00
JEFFERSON CAPITAL SYSTEMS          Uns          610.00       610.07         610.07       0.00         0.00
HOME POINT FINANCIAL               Sec            0.00          NA             NA        0.00         0.00
RESURGENT CAPITAL SERVICES         Uns        1,334.00     1,334.89       1,334.89       0.00         0.00
CAPITAL ONE BANK                   Uns          219.00       292.29         292.29       0.00         0.00
CITIBANK, N.A.                     Uns        1,035.00     1,035.50       1,035.50       0.00         0.00
US DEPT OF EDUCATION               Uns       11,610.00    11,633.54      11,633.54       0.00         0.00
HOME POINT FINANCIAL               Sec      213,749.00   231,519.53     231,519.53   2,075.50         0.00




UST Form 101-13-FR-S (9/1/2009)




Case 5:18-bk-04049-RNO        Doc 33       Filed 02/11/20    Entered 02/11/20 08:32:27           Desc
                                           Page 2 of 4
Summary of Disbursements to Creditors:

                                             Claim              Principal           Interest
                                             Allowed            Paid                Paid
Secured Payments:
      Mortgage Ongoing                            $ 0.00             $ 0.00             $ 0.00
      Mortgage Arrearage                   $ 231,519.53         $ 2,075.50              $ 0.00
      Debt Secured by Vehicle                     $ 0.00             $ 0.00             $ 0.00
      All Other Secured                           $ 0.00             $ 0.00             $ 0.00
TOTAL SECURED:                             $ 231,519.53         $ 2,075.50              $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                $ 0.00            $ 0.00              $ 0.00
        Domestic Support Ongoing                  $ 0.00            $ 0.00              $ 0.00
        All Other Priority                        $ 0.00            $ 0.00              $ 0.00
TOTAL PRIORITY:                                   $ 0.00            $ 0.00              $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 14,906.29            $ 0.00              $ 0.00



Disbursements:

       Expenses of Administration             $ 4,424.50
       Disbursements to Creditors             $ 2,075.50

TOTAL DISBURSEMENTS:                                            $ 6,500.00




UST Form 101-13-FR-S (9/1/2009)




Case 5:18-bk-04049-RNO        Doc 33   Filed 02/11/20   Entered 02/11/20 08:32:27    Desc
                                       Page 3 of 4
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/10/2020                        By: /s/ CHARLES J. DEHART, III
                                               STANDING CHAPTER 13 TRUSTEE

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




Case 5:18-bk-04049-RNO           Doc 33     Filed 02/11/20       Entered 02/11/20 08:32:27         Desc
                                            Page 4 of 4
